This opinion is subject to administrative correction before final disposition.




                             Before
               MONAHAN, DEERWESTER, and HACKEL
                    Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                           Andre MUNOZ
                    Private (E-1), U.S. Marine Corps
                               Appellant

                             No. 202200110

                        _________________________

                         Decided: 23 August 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                              Andrea C. Goode

 Sentence adjudged 22 February 2022 by a special court-martial con-
 vened at Marine Corps Base Camp Pendleton, California, consisting of
 a military judge sitting alone. Sentence in the Entry of Judgment: con-
 finement for 100 days and a bad-conduct discharge.

                             For Appellant:
                  Captain Thomas P. Belsky, JAGC, USN

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).

                        _________________________
                  United States v. Munoz, NMCCA No. 202200110
                                Opinion of the Court

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     S. TAYLOR JOHNSTON
                                     Interim Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2